1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     BRIAN CLAY COOK,                                 Case No. 3:19-cv-00081-MMD-CLB

7                                 Petitioner,                      ORDER
               v.
8
      RENEE BAKER, et al.,
9
                              Respondents.
10

11         This is a habeas corpus action under 28 U.S.C. § 2254. Respondents have filed an

12   unopposed motion for enlargement of time (fourth request) to file their response to the

13   operative petition. (ECF No. 62.) The Court finds good cause exists to grant Respondents’

14   motion.

15         It is therefore ordered that Respondents’ unopposed motion for enlargement of time

16   (ECF No. 62) is granted. Respondents will have up to and including July 12, 2021, to file

17   a response to the third amended petition.

18         DATED THIS 29th Day of June 2021.

19

20
21                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
